79 N.J. Super. 24 (1963)
190 A.2d 205
MIDDLESEX COUNTY SEWERAGE AUTHORITY, A BODY CORPORATE AND POLITIC OF THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
BOROUGH OF MIDDLESEX, ET AL., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued April 8, 1963.
Decided April 16, 1963.
Before Judges GOLDMANN, FREUND and FOLEY.
Mr. Karl R. Meyertons argued the cause for appellants (Messrs. Rafferty & Blacher, attorneys for appellant Borough of Middlesex; Mr. Louis J. Milano, attorney for appellant Borough of South River; Mr. Elia Barbati, Jr., attorney for appellants Borough of Bound Brook and Borough of South *25 Bound Brook; Mr. John J. Rafferty, of counsel for all appellants).
Mr. Edward J. Johnson, Jr., argued the cause for respondent (Messrs. Johnson & Johnson, attorneys; Mr. Edward J. Johnson, of counsel).
PER CURIAM.
The judgment is affirmed essentially for the reasons stated by Judge Cohen in his opinion reported at 74 N.J. Super. 591 (Law Div. 1962).